2.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  The prior art of record does not teach or renders obvious an oral formulation comprising a peptide comprising Inventors’ SEQ ID NO:1 and comprising the specified amounts of topoisomers and trifluoroacetic acid.  The prior art of record does not teach that topoisomers and trifluoroacetic acid can be present in the synthesized peptide, does not provide any motivation to reduce the content of topoisomers and trifluoroacetic acid from the synthesized peptide, and does not teach or render obvious methods for reducing the content of topoisomers and trifluoroacetic acid in the synthesized peptide.  See also the Office action mailed December 29, 2021, section 14.  The terminal disclaimer filed January 6, 2022 has been approved and overcomes the non-statutory double patenting rejections set forth in sections 6-12 of the Office action mailed December 29, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 
JRussel
January 19, 2022